        Case 1:18-cv-04670-BMC-PK Document 49 Filed 11/22/19 Page 1 of 1 PageID #: 584
                                                                                                     1146 19TH STREET, NW
                                                                                                              FIFTH FLOOR
                                                                                                   WASHINGTON, DC 20036
                                                                                                   TELEPHONE 202.463.1818
                                                                                                    TELEFAX 202.463.2999
                                                                                                           www.HNKlaw.com
                                                                                                     attorneys@HNKlaw.com



         VIA ECF
                                                              November 22, 2019
         Hon. Peggy Kuo
         United States Magistrate Judge
         United States District Court, Eastern District of New York
         225 Cadman Plaza East
         Brooklyn, New York 11201

                  Re:      Miller, et al. v. Arab Bank, PLC, 18-cv-2192 (BMC)(PK)
                           Pam, et al. v. Arab Bank, PLC, 18-cv-4670 (BMC)(PK)

                           Requested Extension of Deadline for Interrogatory Responses

         Dear Judge Kuo:

                  We write on behalf of all Plaintiffs in the above-referenced matters to request an extension of
         the November 22, 2019 deadline set forth in Your Honor’s Order of August 23, 2019 for service of the
         individual objections and responses to Defendant’s First Set of Interrogatories. This is the second
         request for an extension of this deadline. The Miller Plaintiffs will have completed and served
         individual interrogatory objections and responses for at least 31 of their 35 Plaintiffs before the
         November 22, 2019 deadline, they may need additional time for the remaining 4 Plaintiffs. While the
         Pam Plaintiffs anticipate completing and serving individual interrogatory objections and responses for
         7 of their 37 Plaintiffs before the November 22, 2019 deadline, some objections and responses remain
         incomplete because of difficulties coordinating with Plaintiffs, many who reside in Israel. Plaintiffs
         therefore request an additional extension of thirty days, until December 23, 2019, for these remaining
         Plaintiffs to respond to the interrogatories.

                 Plaintiffs have already served their collective objections and responses to Defendant’s
         interrogatories on September 3, 2019.

                  Counsel for the Defendant have advised us that they do not oppose the foregoing proposals.

                  We thank the Court for its consideration.

                                                                                Respectfully submitted,



                                                                                Noel J. Nudelman

         cc:      All Counsel
{00205271 }MEMBERS OF THE FIRM ARE
LICENSED TO PRACTICE IN VARIOUS JURISDICTIONS INCLUDING:

DISTRICT OF COLUMBIA· INDIANA· KENTUCKY· MARYLAND· MISSOURI· NEW JERSEY· NEW YORK· WYOMING
